—Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered August 18, 1992, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, People v Frederick, 45 NY2d 520, 527; People v Dickerson, 163 AD2d 610).
We have reviewed the defendant’s remaining contention and find that it is without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.